DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 25, 2021 has been entered.
 
Claim Objections
Claims 1, 14 and 27 are objected to because of the following informalities:
a.	Claim 1, lines 17-18, and claim 14, line 8 – “the cratered surface” is presumed to be intended as “the cratered interior surface” for consistency.
b.	Claim 27, lines 2-3 – “a different number of craters” is presumed to be intended as “a different number of the [or said] micro craters”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-9, 11, 14, 15, 20-22, 24, 26 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 14 were previously amended to include a dense cluster of micro “craters”, as opposed to “tubes”.  Although applicant can act as their own lexicographer, amended terms should be fully supported in the originally filed specification.  In the present case, the disclosure refers to “micro tubes” consistently throughout to define elements 18 in the figures, but not “micro craters”.  It is considered that the two terms are similar, but for which differences lie therein, the term micro “craters” is considered as new matter.  Further, “the cratered interior surface” as additionally recited in claims 1 and 14 is also considered as new matter for the same reasons.
Claims 4-9, 11, 15, 20-22, 24, 26 and 27 are also rejected by virtue of their dependency.
Applicant’s arguments filed January 25, 2021 regarding the rejection under 35 U.S.C. 112(a) have been fully considered but they are not persuasive.  Applicant has argued that Figs. 1, 2, 4 and 7 clearly show micro craters and a cratered interior surface (Remarks, p. 8, I.).
However, along with the reasons stated above, the term “micro craters” is unsupported in applicant’s written disclosure.  Applicant may point to the figures to show support, yet the specification consistently defines the structures with a very certain term.  To change the term at this juncture may entail impermissible hindsight.  While it is understood that “micro tubes” and “micro craters” are similar, and that elements 18 in Figs. 1, 2, 4 and 7 could be perceived as being “micro craters”, applicant certainly did not label them as such at the time of filing the original disclosure.
Furthermore, applicant’s response has gone on to argue that each of the prior art references cited fail to disclose “micro craters” (Remarks, pp. 8-13, III.-VI.), even stating that examiner appears to be giving “crater” an unreasonably broad meaning (Remarks, p.9, line 1).  Exactly examiner’s point that a different term can carry different meaning, subtly or profoundly.
Therefore, the rejection under 35 U.S.C. 112(a) has been maintained.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 15, 20, 21, 24 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is insufficient antecedent basis for the following limitations in the claims:
Claim 14, line 7 – “the inner layer”
Claim 21, line 2 
Claim 27, lines 1-2 – “the liquid crystal material” (considered intended as “the color changing material”)
Claims 15, 20 and 24 are also rejected by virtue of their dependency.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 recites “wherein the micro craters are filled with a color changing material”, which is also recited in claim 14 from which claim 20 depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 21 is also rejected by virtue of its dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 11, 14, 15, 20, 22, 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson (US 4,681,412) in view of Rawlings et al. (US 5,120,121), hereinafter “Rawlings”, and Esch et al. (US 6,836,374), hereinafter “Esch”, all of record.

Regarding claim 1, Lemelson discloses a contact lens (Figs. 1-7), said contact lens comprising:
a brim (34, Fig. 3);
an iris viewing port (36, Fig. 3);
two component layers (71 and 76, Fig. 7) comprising:
an inner layer (71, Fig. 7) comprised of an interior surface (72) and an exterior surface (73), wherein said exterior surface is configured to be placed upon an eye of an individual (col. 6, lines 26-30) and said interior surface is machined with a micro crater (77) (col. 2, lines 3-9 and col. 4, lines 24-31);
an outer layer (76, Fig. 7) comprised of an interior surface (i.e., left surface, Fig. 7) and an exterior surface (i.e., right surface, Fig. 7), wherein at least a portion of said interior surface of said outer layer is affixed to said interior surface of said inner layer in such a way that creates a sealed area there between (col. 6, lines 30-34 and 41-45); and

wherein said micro crater (77) is limited to an area between the brim of said contact lens and the iris viewing port and is otherwise disposed throughout this limited area (see 37, Fig. 3, Fig. 7, col. 5, lines 2-12 and col. 6, lines 34-38).
Regarding the product-by-process limitation of “said interior surface is machined with a dense cluster of micro craters…”, it has been recognized that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See MPEP 2113.
Lemelson fails to explicitly disclose said interior surface is machined with a dense cluster of micro craters, wherein the continuous liquid layer is formed over the cratered interior surface of the inner layer and the color changing material overlying the cratered surface, wherein said dense cluster of micro craters is limited to the area between the brim of said contact lens and the iris viewing port and is otherwise disposed throughout this limited area, and wherein said micro craters are in fluid communication with each other via the color changing material.
However, Rawlings discloses a contact lens (Figs. 1-15),

wherein said dense cluster of micro craters is limited to an area between a brim of said contact lens and an iris viewing port (67, Fig. 6) and is otherwise disposed throughout this limited area (see Figs. 1-5 and col. 17, lines 13-22 and 61-68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate said interior surface is machined with a dense cluster of micro craters, and wherein said dense cluster of micro craters is limited to the area between the brim of said contact lens and the iris viewing port and is otherwise disposed throughout this limited area, as in Rawlings, into the contact lens of Lemelson to integrate the color changing material into the surface of the lens to create a thinner, more comfortable lens, and to evenly distribute the color material throughout the position of the iris for a more natural appearance.
Further, Esch discloses a contact lens (Figs. 1-10 and col. 4, lines 57-65), comprising:
an interior surface (e.g., interior surface of 26, Figs. 2-5) machined with a dense cluster of micro craters (20),
wherein a continuous liquid layer (liquid in 28 and 38, Figs. 4-5, and in 56, 58, 60, 66 and 68, Fig. 7) is formed over the cratered interior surface of the inner layer and the liquid material is confined to the continuous liquid layer overlying the cratered surface (see Figs. 4-7), and
wherein said micro craters (20) are in fluid communication with each other via the liquid material (see Figs. 4, 5 and 7B and col. 9, lines 12-19).


Regarding claim 4, Lemelson discloses wherein said color changing material is configured to respond to one or more stimuli (col. 6, lines 18-22 and 34-38).

Regarding claim 6, Lemelson discloses wherein at least one of said one or more stimuli is changes in an amount of visible light (col. 6, lines 18-22 and 34-38).

Regarding claim 7, Lemelson discloses wherein said response includes a change in color of said color changing material (col. 6, lines 18-22 and 34-38).

Regarding claim 8, Lemelson discloses wherein said response includes a change in shape of said color changing material (col. 5, lines 13-26, col. 6, lines 15-22 and col. 7, lines 58-63).

Regarding claim 9, Lemelson discloses wherein said change in shape creates a visible pattern (col. 5, lines 13-26, col. 6, lines 15-22 and col. 7, lines 58-63).

Regarding claim 11, Lemelson discloses wherein said color changing material contains at least one of:  liquid crystal material, thermo graphic liquid crystal material, thermochromic leuco dye, and photochromic material (col. 6, lines 18-22 and 34-38).

Regarding claim 14, Lemelson discloses a contact lens (Figs. 1-7), said contact lens comprising:
a circular membrane (30, Fig. 3) comprising an interior surface (72, Fig. 7) and a brim (34, Fig. 3), wherein said interior surface is machined with a micro crater (77, Fig. 7);
an iris viewing port (36, Fig. 3) in a center of said circular membrane;
a color changing material (col. 6, lines 18-22 and 34-38), wherein said micro crater (77) is filled with said color changing material (see Fig. 7 and col. 6, lines 34-38) which forms a continuous liquid layer over the interior surface of the inner layer (see Fig. 7 and col. 2, lines 10-17) and the color changing material is confined to the continuous liquid layer overlying the surface (see Fig. 7),
wherein said micro crater (77) is limited to an area between the brim of said contact lens and the iris viewing port and is otherwise disposed throughout this limited area (see 37, Fig. 3, Fig. 7, col. 5, lines 2-12 and col. 6, lines 34-38).
Regarding the product-by-process limitation of “said interior surface is machined with a dense cluster of micro craters…”, it has been recognized that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, 
Lemelson fails to explicitly disclose said interior surface is machined with a dense cluster of micro craters, wherein the continuous liquid layer is formed over the cratered interior surface of the inner layer and the color changing material overlying the cratered surface, wherein said dense cluster of micro craters is limited to the area between the brim of said contact lens and the iris viewing port and is otherwise disposed throughout this limited area, and wherein said micro craters are in fluid communication with each other via the color changing material.
However, Rawlings discloses a contact lens (Figs. 1-15),
wherein an interior surface (e.g., lower surface of 68, Figs. 8 and 10, and of 87, Fig. 12) is machined with a dense cluster of micro craters (64, Figs. 7-8 and 10, and 83, Fig. 12; col. 17, lines 37-42), and
wherein said dense cluster of micro craters is limited to an area between a brim of said contact lens and an iris viewing port (67, Fig. 6) and is otherwise disposed throughout this limited area (col. 17, lines 13-22 and 61-68).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate said interior surface is machined with a dense cluster of micro craters, and wherein said dense cluster of micro craters is limited to the area between the brim of said contact lens and the iris viewing port and is otherwise disposed throughout this limited area, as in Rawlings, into the contact lens of Lemelson to integrate the color changing material into the surface of the lens to create a thinner, more comfortable lens, and to evenly distribute the color material throughout the position of the iris for a more natural appearance.

an interior surface (e.g., interior surface of 26, Figs. 2-5) machined with a dense cluster of micro craters (20),
wherein a continuous liquid layer (liquid in 28 and 38, Figs. 4-5, and in 56, 58, 60, 66 and 68, Fig. 7) is formed over the cratered interior surface of the inner layer and the liquid material is confined to the continuous liquid layer overlying the cratered surface (see Figs. 4-7), and
wherein said micro craters (20) are in fluid communication with each other via the liquid material (see Figs. 4, 5 and 7B and col. 9, lines 12-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate said interior surface is machined with a dense cluster of micro craters, wherein the continuous liquid layer is formed over the cratered interior surface of the inner layer and the liquid material overlying the cratered surface, and wherein said micro craters are in fluid communication with each other via the liquid material, as in Esch, into the contact lens of Lemelson to integrate the color changing material into the surface of the lens to create a thinner, more comfortable lens, and to provide the ability to vary the volume in each cell causing a change in shape and pattern (Esch, col. 3, lines 19-31).

Regarding claim 15, Lemelson discloses wherein said color changing material contains at least one of:  liquid crystal material, thermo graphic liquid crystal material, thermochromic leuco dye, and photochromic material (col. 6, lines 18-22 and 34-38).

claim 20, Lemelson discloses wherein the micro crater (77) is filled with a color changing material (see Fig. 7 and col. 6, lines 34-38).  Rawlings further discloses the micro craters (64, Figs. 7-8 and 10, and 83, Fig. 12), and Esch further discloses the micro craters (20).

Regarding claim 22, Lemelson discloses wherein said micro crater forms a design image that appears to change in shape and color in response to one or more stimuli applied to the color changing material in the micro crater (col. 5, lines 13-26, col. 6, lines 15-22 and col. 7, lines 58-63).  Rawlings further discloses wherein said dense cluster of micro craters (64, Figs. 7-8 and 10, and 83, Fig. 12) forms a design image (col. 17, lines 13-22), and Esch further discloses wherein said dense cluster of micro craters (20) forms a design image (col. 10, lines 1-6).

Regarding claim 24, Lemelson discloses wherein said micro crater forms a design image that appears to change in shape and color in response to one or more stimuli applied to the color changing material in the micro crater (col. 5, lines 13-26, col. 6, lines 15-22 and col. 7, lines 58-63).  Rawlings further discloses wherein said dense cluster of micro craters (64, Figs. 7-8 and 10, and 83, Fig. 12) forms a design image (col. 17, lines 13-22), and Esch further discloses wherein said dense cluster of micro craters (20) forms a design image (col. 10, lines 1-6).

Regarding claim 26, Lemelson fails to explicitly disclose wherein the micro craters have a semi-ellipse shaped cross-section.
However, Esch discloses wherein the micro craters (20) have a semi-ellipse shaped cross-section (see Fig. 7B).


Regarding claim 27, Lemelson fails to explicitly disclose wherein a stimuli applied to the liquid crystal material causes expansion or retraction of the liquid crystal material which in turn causes a different number of craters to be filled.
However, Esch discloses wherein a stimuli (i.e., external power source; col. 4, line 66 – col. 5, line 6) applied to the liquid material causes expansion or retraction of the liquid crystal material which in turn causes a different number of craters (20) to be filled (col. 3, lines 19-31 and col. 14, lines 1-12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein a stimuli applied to the liquid crystal material causes expansion or retraction of the liquid crystal material which in turn causes a different number of craters to be filled, as in Esch, into the contact lens of Lemelson to vary the volume in each cell causing a change in shape and pattern.

Claims 5 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lemelson (US 4,681,412) in view of Rawlings et al. (US 5,120,121) and Esch et al. (US 6,836,374), as applied to claims 4 and 20 above, and further in view of Pasternak et al. (WO 2011/010267, which US 8,770,746 is the equivalent disclosure and will be referred to in the following), hereinafter “Pasternak”, of record.

Regarding claim 5, Lemelson fails to explicitly disclose wherein at least one of said one or more stimuli is temperature changes.
However, Pasternak discloses a contact lens (see Figs. 1, 10 and 11B), wherein at least one or more stimuli is temperature changes (col. 5, lines 41-51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein at least one of said one or more stimuli is temperature changes, as in Pasternak, into the contact lens of Lemelson to provide an indicator for better visibility when the lens is outside of the eye, and/or to provide a desired color when the lens is on the eye.

Regarding claim 21, Lemelson discloses wherein the outer layer (76, Fig. 7) adjoins the interior surface of the inner layer (71, Fig. 7) thereby sealing the color changing material into the micro crater (see Fig. 7 and col. 6, lines 30-45).
Lemelson fails to explicitly disclose liquid crystal material.
However, Pasternak discloses a contact lens (see Figs. 1, 10 and 11B), wherein an outer layer adjoins an interior surface of an inner layer thereby sealing a liquid crystal material into micro craters (see Figs. 9B and 9D and col. 8, lines 41-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a liquid crystal material, as in Pasternak, into the contact lens of Lemelson to provide a useful material capable of varying images.


Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 14 regarding the rejections under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on the previous combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument in accordance with the amendments.  Therefore, the new grounds of rejection under 35 U.S.C. 103 over Lemelson in view of Rawlings and Esch are considered appropriate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAISLEY L WILSON whose telephone number is (571)270-5023.  The examiner can normally be reached on Monday-Friday, 8:30am-6:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/PAISLEY L WILSON/Primary Examiner, Art Unit 2896